 614DECISIONSOF NATIONALLABOR RELATIONS BOARDKing Radio Corporation,Inc.andCommunicationWorkersofAmerica,AFL-CIO.Case17-CA-3249October 7, 1971ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn June 28, 1971, the National Labor RelationsBoard issued an Order in the above-entitled proceed-ing, granting a Joint Motion for Clarification of theBoard's Order in this case which is dated July 9, 1968,and reported at 172 NLRB No. 109. In granting theJointMotion for Clarification the Board, withoutruling on the merits of the positions taken by theparties, gave the parties leave, as requested by them,to submit briefs upon which the Board would renderfinal disposition. Thereafter, the General Counsel andthe Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.In its Decision and Order of July 9, 1968, the Boardfound,inter alga,that the Respondent violated Section8(a)(5)and (1) of the Act by making unilateralchanges in its wage rate progression and wagestructure systems while it was under a duty to bargainwith the Union with respect to such changes. Achange in the Federal minimum wage laws becameeffective on February 1, 1967, and the Respondentmade some increases in the minimum salaries paid toemployees in job classifications affected by the newstatutoryminimum wage standards and in jobclassifications not thereby affected. Changes in theRespondent's wage rate progression system had theeffect of slowing down the rate at which some or allemployees could receive increases from the levels oftheir base pay.The Board's Order directed the Respondent to ceaseand desist from unilaterally changing the wage rateprogressions or wage structure system, and to take thefollowing affirmative action with respect to theseunilateral changes:Forthwith abrogate, cancel, and disestablish, inallrespects, thewage structure system whichRespondent unilaterally established and placedinto effect for bargaining unit employees on andsince February 1, 1967;provided,however, (a) thatall increased minimum wage rates, whether statu-tory or otherwise, for alljob classifications, placedinto effect by Respondent for said unit employeeson or since February 1, 1967 shall not beabrogated, reduced or otherwise changed withoutbargaining in good faith with the Union thereon,and(b) that in all respects other than saidincreased minimum wage rates (whether statutoryor otherwise, for all job classifications), the wagerate progressions, wage rate progression system(including automatic wage rate progressions), andallother features of Respondent's wage structuresystem which were in effect immediately prior toRespondent's said February 1, 1967 unilateralchange, shall forthwith be reinstituted and re-stored, and shall not be changed without bargain-ing in good faith with the Union thereon.The quoted portion of the Board's Order wasgranted enforcement by the Court of Appeals for theTenth Circuit.' The parties now dispute the meaningof that portion and ask the Board for clarification.TheGeneralCounsel contends that where, forexample, an employee began earning a minimumwage of $1.40 an hour on February 1, 1967, the OrderrequiresRespondent to reinstitute its old wageprogression system and to superimpose it upon thenew wage structure so that such employee shallreceive automatic increments of 5 cents an hour permonth for 4 consecutive months, as he would havereceived under the old system, making his hourlywage $1.60 after 4 months. On the other hand, underthe wage progression system instituted by Respon-dent on February 1, 1967, that employee received anincrement of 10 cents an hour after 60 days andadditional increments of 5 cents an hour in consecu-tive periods of 90 days, thereby reaching a level of$1.60 an hour only after 240 days. The Respondentcontends that inasmuch as it instituted the newprogression system only in response to and as part ofthe new schedule of minimum wage rates (statutory orotherwise), the Board's Order contemplates that thenew progression system be retained.We find no justification for reading the Order in themanner now suggested by the Respondent. On thecontrary, the Respondent itself previously recognizedthe Order as demanding what the General Counselcontends it does, for in its brief to the court of appealsin the instant case the Respondent stated:The Board's order apparently intends to requiretheCompany to reinstitute the progression in-creases of 5 cents for four consecutive months foremployees who were below the $1.40 an hour rateon February 1, 1967, totally disregarding theCompany's increasing those employees from $1.25to $1.40 an hour, at the same time granting theman additional 10 cents to $1.50 an hour, after 60IN L R B v King Radio Corporation,Inc, 416 F 2d 569 (C A 10), certdenied 397 U S 1007193 NLRB No. 98 KING RADIO CORP., INC.615days of employment, and 5 [cent] increases each90 days thereafter ... .We agree that this is the intention of the Board'sOrder and see no reason to construe it otherwise.2 TheRespondent was directed forthwith to reinstitute thewage rate progressions in effect prior to February 1,1967, thereby paying to its employees all incrementsupward from the new minimum wage rates (statutoryor otherwise) that they would have received had thewage progression system not been unilaterallychanged. The Order did not, as contended by theGeneral Counsel, either explicitly or implicitly directthe Respondent to reimburse the employees for anyincrements they failed to receive from the time theprogression system was changed unilaterally up to thetime the formula for remedying the unfair laborpracticewas set forth by the Board. Instead, theBoard's Order, in directing reconstitution of the wagerate progressions forthwith, fixes the date of Respon-dent's obligation as of the date of the Order; itcontemplates payment of the increases due under thereconstituted progression system from the date of theOrder forward, until changed after bargaining asrequired by the Act.Accordingly, it is hereby ordered that the Board'sOrder dated July 9, 1968, be, and it hereby is, clarifiedasdirecting theRespondent to reconstitute andrestore its wage rate progressions in existence immedi-ately prior to the changes adopted on February 1,1967, such restoration not to be restricted, limited, ordiminished by that provision of the Order directingRespondent to retain its increased minimum wagerates.2As for the contention that the Order,thus construed,is punitive andbeyond the Board's power to remedy unfair labor practices,that argumentwas made to,and rejected by, the court of appeals